MEMORANDUM**
Ljubomir Atanasoff appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that his civil rights were violated when he was denied a building permit and subsequently arrested and convicted for grading on his lot. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment because Atanasoff s claims are time-barred. See Ariz.Rev.Stat. § 12-542(1); see also De Luna v. Farris, 841 F.2d 312, 315 (9th Cir.1988) (concluding that section 1983 action was barred by *965Arizona’s two-year statute of limitations for personal injury).
Atanasoffs motion for summary judgment on appeal is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.